Case 1:20-cv-24560-AMC Document 19 Entered on FLSD Docket 12/23/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-24560-CIV-CANNON/Reid

  CRUZ FLORES PENA,

          Petitioner,

  v.

  MICHAEL MEADE, et al.,

        Respondents.
  _________________________/

                                       ORDER STAYING CASE

          THIS CAUSE is before the Court upon Petitioner Cruz Flores Pena’s (“Petitioner”)

  Verified Petition for a Writ of Habeas Corpus [ECF No. 1], filed pursuant to 28 U.S.C. § 2241,

  which was previously referred to Magistrate Judge Lisette M. Reid for a Report and

  Recommendation [ECF No. 7]. On December 3, 2020, Judge Reid issued a Report recommending

  that the Petition and Petitioner’s removal be stayed pending resolution of the Eleventh Circuit’s

  decision in Camarena v. Director, No. 19-13446 (11th Cir. 2019) [ECF No. 16]. That same day,

  in order to allow the parties to file objections to the Report and Recommendation, the Court entered

  an order extending the previously entered temporary restraining order on Petitioner’s removal until

  December 28, 2020 [ECF No. 17]. On December 11, 2020, Respondents filed an Unopposed

  Motion to Stay the Case in which they (1) agreed that a stay is warranted pending a decision in

  Camarena; (2) consented to a stay on Petitioner’s removal up through and including fourteen days

  after the stay is lifted in this case; (3) requested that the parties be required to file a status update

  within seven days of the Eleventh Circuit’s decision in Camarena; and (4) asked for an extension

  of the deadline to object to the Report and Recommendation until after a decision is issued in

  Camarena [ECF No. 18 at 2-3].
Case 1:20-cv-24560-AMC Document 19 Entered on FLSD Docket 12/23/2020 Page 2 of 3

                                                        CASE NO. 20-24560-CIV-CANNON/Reid


         The Court has conducted a de novo review of the record and Judge Reid’s Report and

  Recommendation. The Court agrees that the Petition and Petitioner’s removal should be stayed

  for the reasons set forth therein. Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. The Report and Recommendation [ECF No. 16] is ADOPTED for the purpose of

                staying the case pending the Eleventh Circuit’s decision in Camarena v. Director,

                No. 19-13446 (11th Cir. 2019), without deciding the merits of the Petition.

            2. The case and Petitioner’s removal is STAYED pending the Court’s resolution of

                the Petition in light of the Eleventh Circuit’s decision in Camarena v. Director,

                No. 19-13446 (11th Cir. 2019).

            3. Within seven (7) days of the Eleventh Circuit’s decision in Camarena, the Parties

                shall file a notice with the Court to reopen the case.

            4. The parties will have fourteen (14) days following the Camarena decision to file

                any objections to the Report and Recommendation.

            5. Petitioner’s request for a release from custody or a reasonable bond is DENIED.

            6. Petitioner’s request for attorneys’ fees pursuant to 28 U.S.C. § 2412 is DENIED.

            7. Immigration and Customs Enforcement and/or the Department of Homeland

                Security shall not remove or deport Petitioner until further order of the Court.

            8. The temporary restraining order set to expire on December 28, 2020, is hereby

                dissolved.

            9. The Clerk shall administratively CLOSE this case.




                                                  2
Case 1:20-cv-24560-AMC Document 19 Entered on FLSD Docket 12/23/2020 Page 3 of 3

                                             CASE NO. 20-24560-CIV-CANNON/Reid


        DONE AND ORDERED in Chambers at Fort Pierce, Florida, on this 23rd day of

  December 2020.



                                              _________________________________
                                              AILEEN M. CANNON
                                              UNITED STATES DISTRICT JUDGE

  Copies to:
  Counsel of Record




                                        3
